 

JONES DAY

250 VESEY STREET + NEW YORK, NEW YORK 10281.1047

TELEPHONE: +.1.212.326.3939 + FACSIMILE: +1.212.755.7306

DIRECT NUMBER: (212) 326-8386

MEMO ENDORSED __

January 9, 2020

 

 

  
  

fUsDC SDNY

  
 

VIA ECF

DOCUMENT
BLE CEL Se
The Honorable Kevin Nathaniel Fox EI ECT: i
U.S. Magistrate Judge, Southern District of New York DOC #

Thurgood Marshall United States Courthouse

40 Foley Square
New York, NY 10007

 

Re: Singh v. Memorial Sloan Kettering Cancer Center et al, 1:17-cv-3935 (GBD)
CKNF)

Dear Judge Fox:

We represent all Defendants (Memorial Sloan Kettering Cancer Center, Sloan Kettering
Institute for Cancer Research, Dr. N.V. Kishore Pillarsetty, and Dr. Steven M. Larson) in the
above-referenced action. We write (pursuant to Paragraph 1.E of Your Honor’s Individual Rules
of Practice) to request that the deadline to submit the parties’ joint pretrial order be extended by
60 days from January 30, 2020 (Dkt. No. 68) to March 30, 2020.

Defendants request this extension of time to permit Defendants-sufficient time to confer
and collaborate with an unrepresented plaintiff in preparing the joint pretrial order and other
pretrial filings. If Your Honor grants this extension request then, per Paragraph VI.B of Judge
Daniels’s Individual Rules and Practices, the deadline to submit requests to charge, proposed
voir dire questions, motions in limine and any pretrial memoranda will be extended from March
2, 2020 to April 29, 2020. This is Defendants’ first request for an extension of the deadline for
the submission of the parties’ joint pretrial order. Plaintiff has been consulted and consents to
this extension request.

Additionally, Defendant requests a conference to obtain guidance for the parties on’
proceeding to trial with a pro se plaintiff. Plaintiff also joins in the request for a conference.

A Proposed Order has been filed separately via ECF.

frofzo. . .
A fenced? Ot Fedak jarCea
we pre dotnet Courts eG AEt 4 IM fh Stat As op an
Liticnmt Se Fed. R, Wit. |. Furl Pre : med
Cretadince aa fhe prosecutor tus actin, She mey ppl
tLe vl ie
“ei Goce ath te com ne tt Bee PAS Ll,
Meul fre ew Yok, Gare lined s felephere umber fo l1I6 59-5140.
[certs rt, USMS,

ALKHOBAR ¢ AMSTERDAM ®« ATLANTA « BEIJING * BOSTON ¢ BRISBANE « BRUSSELS * CHICAGO e CLEVELAND * COLUMBUS » DALLAS
DETROIT » DUBAI « DUSSELDORF *« FRANKFURT * HONG KONG » HOUSTON « IRVINE « JEDDAH » LONDON « LOS ANGELES « MADRID
MEXICO CITY « MIAMI * MILAN »* MINNEAPOLIS « MOSCOW « MUNICH « NEW YORK « PARIS » PERTH « PITTSBURGH ® RIYADH
SAN DIEGO © SAN FRANCISCO * SAO PAULO « SHANGHAI « SILICON VALLEY « SINGAPORE # SYDNEY « TAIPE! » TOKYO « WASHINGTON

 
 

The Honorable Kevin N. Fox
January 9, 2020
Page 2

cc: Manisha Singh

Very truly yours,

s/ Terri L. Chase
Terri L. Chase

JONES DAY
